Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

§102 Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 7 – 11, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 5543056 to Murcott.
	Claim 1 recites:

    PNG
    media_image1.png
    411
    839
    media_image1.png
    Greyscale

Murcott ‘056 describes a water treatment process.  A raw water stream contaminated with contaminants is provided.   The chemical content, e.g., “Total Organic Carbon,” of the water was ascertained given Murcott’s recognition that treatment dosages of one drinking water system cannot be used to predict performance at a different drinking water system:  De novo chemical analysis is required.1  See, for example, Table 2.  Murcott describes the sequential use of alum2 and chitosan:3   Murcott describes at the top of col. 13 adding primary coagulant, e.g., alum upon which applicant’s non-limiting “filter media” reads,4 to raw water, rapidly mixing for 45 sec. at 110 rpm, then adding “coagulant aid,” e.g., chitosan, upon which applicant’s claim-limiting “cationic biopolymer” reads, and continuing to rapidly mix for 15 sec.  After execution of a flocculation mixing scheme 13/12-17, the flocculated contaminants and treated water are separated by decantation.
An alternative basis for anticipation of claim 1 is also found in Murcott:  Murcott describes sequentially adding bentonite (on which applicant’s filter media reads) and chitosan (on which applicant’s cationic biopolymer reads) to continuously mixed raw water.  See col 9 line 2.  The mixture settles and flocs containing contaminants are thereby separated from the treated water. 
 	Per applicant’s claim 3, to the extent that decantation is not deemed a mechanical separation step, Murcott’s claim 2 describes filtration.
	Per claim 10, Murcott describes use of a chitosan solution (col 8 line 42).
	Per claim 21, the step of applying the collected contaminant to soil and the step of fertilizing the same therewith is not a positively recited step of the claimed method of “water treatment.”  Accordingly, the purpose, motivation, or intent of the actor in “collecting the removed … contaminant” is non-limiting of the claim, but see the corresponding §112(b) rejection nevertheless.
Claim 20 is rejected under 35 U.S.C. 102(a)(2) [sic] as being anticipated [sic] by USP 5543056 to Murcott, as applied to claim 1 above, upon interpretation of Murcott’s disclosure informed by USP 7855310 to Herrmann. 
	Per claim 20 reciting a geopolymer, to wit, per Applicant’s disclosure,

    PNG
    media_image7.png
    310
    436
    media_image7.png
    Greyscale

The claim recited “geopolymer” reads on Murcott’s disclosure of bentonite because bentonite was known to be an aluminosilicate material, as shown, for example, by USP 7855310 to Herrmann at [0124].

§ 112(b) Rejection 
	Claim 21 is rejected under 35 U.S.C. §112(b) for failing to particularly point out and distinctly claim the protection sought.
	As noted above, it is clear that in this method water-treating rather than plant-growing the step of applying the collected contaminant to soil and the step of fertilizing the same therewith is not a positively recited step of the claimed method of “water treatment” and thereby clearly non-limiting of the claim.  It is unclear, however, how one would ascertain the purpose, motivation, or intent behind an actor, e.g., a would-be infringer of the inchoate patent right, collecting the removed contaminants for only if such were known and found to be for subsequent extra-claim use as a fertilizer could a determination of infringement be made.

§ 103 Claim Rejections for Obviousness
Claims 5, 18-19, 22-23 are rejected under 35 U.S.C. 103 as being obvious over USP 5543056 to Murcott, as applied to claim 1 above, further in view of USP 20120211426 to Santoro. 
Despite the disclosure of various primary coagulants, Murcott does not appear to describe use of a combination of more than one coagulant at a time. 
USP 20120211426 to Santoro, directed to raw water treatment, teaches the addition of multiple chemical treatment materials each performing its own function, e.g., aluminum polychloride coagulant for coagulation of charged contaminants, activated carbon adsorbent particles for adsorption and removal of organic contaminants, and natural zeolite, to a raw water stream fed to a common pump-mixer, to facilitate concerted and efficient simultaneous rather than sequential treatment of the water as compared to the prior art sequential method.   See Combination 13 of Table 1.

    PNG
    media_image8.png
    436
    1192
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    678
    780
    media_image9.png
    Greyscale

It would have been obvious to have formulated Murcott’s bentonite coagulant with activated carbon and natural zeolite to provide a more efficient raw water treating process, as suggested by Santaro.
Per claims 18-19, It would have been obvious to have selected activated carbon particles less than 100 microns in size in order to have a high surface area to volume ratio to improve adsorption of organic contaminants.

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over USP 5543056 to Murcott, as applied to claim 11 above, further in view of USP 20110147316 to Polizzotti. 
At [0027], Polizzotti discloses: 
	
    PNG
    media_image10.png
    288
    397
    media_image10.png
    Greyscale
	

    PNG
    media_image11.png
    58
    397
    media_image11.png
    Greyscale

Polizzotti suggests substitution of a chitosan acetate solution for a chitosan solution (as taught by Murcott).

Claims 13-14 are rejected under 35 U.S.C. 103 as being obvious over USP 5543056 to Murcott, as applied to claim 11 above, further in view of either USP 20160318785 to Enslow or USP 20160251244 to Cwiertney. 
It would have been obvious to have further treated the coagulated and flocculated water with additional conventional downstream water treatment steps, such as polishing filtration, as suggested by USP 20160318785 to Enslow at [0031], or such as UV treating, as shown, for example, by USP 20160251244 to Cwiertney ([0004]).

Additional Comments re: Murcott vis-à-vis Claim 1
The following examiner remarks do not constitute a portion of any rejection of any of applicant’s claims, but are made to note an attribute of the breadth of claim 1:  “[F]ilter media” reads on calcium carbonate or lime.
Murcott ‘056 describes a water treatment process.  A water stream, e.g., “raw water” from, e.g., Fresh Pond and Wachusett Reservoir, contaminated with contaminants is provided.   The chemical content, e.g., “Total Organic Carbon,” of the water was ascertained (Table 2).  Alum5 or another primary coagulant6 (col 8 line 55), typically a metal salt (col 4 line 52), e.g., CaCO3,7 on which applicant’s claim-recited yet non-limiting term “filter media”8 reads, was added to the raw water.  The mixture was rapidly agitated (col 8 line 56).  

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Murcott at col 6:
        
    PNG
    media_image2.png
    187
    463
    media_image2.png
    Greyscale

        2 At Murcott ‘056 col 4:
        
    PNG
    media_image3.png
    64
    464
    media_image3.png
    Greyscale

        At Murcott col 3:
        
    PNG
    media_image4.png
    86
    457
    media_image4.png
    Greyscale

        
        3 Murcott:
        
    PNG
    media_image5.png
    262
    464
    media_image5.png
    Greyscale

        4 At applicant’s [0022]:
        
    PNG
    media_image6.png
    91
    459
    media_image6.png
    Greyscale

        5 At Murcott col 3:
        
    PNG
    media_image4.png
    86
    457
    media_image4.png
    Greyscale

        
        6 At Murcott ‘056 col 4:
        
    PNG
    media_image3.png
    64
    464
    media_image3.png
    Greyscale

        
        7 At Murcott col 1:
        
    PNG
    media_image12.png
    147
    455
    media_image12.png
    Greyscale

        8 At applicant’s [0022]:
        
    PNG
    media_image6.png
    91
    459
    media_image6.png
    Greyscale